Citation Nr: 0916557	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  08-29 505	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
arthritis, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The claimant had active duty from February 1972 to November 
1974, from December 1974 to November 1977, and from April 
1980 to September 1980.  This appeal comes before the Board 
of Veterans' Appeals (Board) on appeal from a February 2008 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  
 
The veteran, in his substantive appeal, requested a hearing 
before the Board.  A Board hearing was scheduled in April 
2009.  As the veteran has requested withdrawal of his appeal, 
his request for a Board hearing is considered withdrawn.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
February 1972 to November 1974, from December 1974 to 
November 1977, and from April 1980 to September 1980.

2.	On April 7, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through the office of a member of the U.S. 
Senate, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through the office of a 
member of the U.S. Senate, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


